Citation Nr: 1000003	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial evaluation from 
December 31, 2003 to October 25, 2007, and an evaluation in 
excess of 30 percent on and after October 26, 2007, for 
service-connected skin rash, diagnosed as tinea versicolor.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for chronic fatigue syndrome.

3.  Entitlement to an evaluation in excess of 20 percent for 
trapezes and dorsal myositis, claimed as cervical injury 
(cervical myositis).

4.  Entitlement to service connection for fibromyalgia, to 
include consideration as a qualifying chronic disability 
under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for a liver disability, 
to include consideration as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for keratosis pilaris, to include consideration as 
a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for shortness of breath, to include consideration 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a history of acute prostatitis, to include 
consideration as a qualifying chronic disability under 
38 C.F.R. § 3.317.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for weakness, to include consideration as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for forgetfulness and depression, to include 
consideration as a qualifying chronic disability under 
38 C.F.R. § 3.317.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches to include consideration as a 
qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1986, 
and from October 1987 to June 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions by the RO.  The 
Veteran filed timely appeals of these determinations to the 
Board.  

The Board ntoes that the issues which were certified for 
appellate review included entitlement to an earlier effective 
date for assignment of a 30 percent rating for a skin 
disorder.  However, that issue duplicates the claim for a 
higher initial rating for a skin disorder.  Therefore, the 
Board will not separately consider the earlier effective date 
issue.  


FINDINGS OF FACT

1.  Prior to October 26, 2007, the service-connected skin 
rash, diagnosed as tinea versicolor, was shown to have been 
manifested by involvement of at least 5 percent, but less 
than 20 percent, of the entire body.  

2.  From October 26, 2007, service-connected skin rash, 
diagnosed as tinea versicolor, is not shown to affect an area 
of more than 40 percent of the entire body or more than 40 
percent of exposed areas, nor did the condition require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past twelve-month period. 

3.  The Veteran's service-connected chronic fatigue syndrome 
is not productive of nearly constant symptoms and restriction 
of routine daily activities to 50 to 75 percent of the pre-
illness level, nor do the signs and symptoms wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.

4.  The medical evidence of record does not indicate that the 
Veteran's service-connected cervical myositis is productive 
of forward flexion of the cervical spine 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.

5.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
  
6.  The objective indications and evidence in the record do 
not support a finding that the Veteran has fibromyalgia or a 
liver disability, or that any such disorder is related to an-
in-service disease or injury or a service-connected disorder.  

7.  In an October 1994 rating decision, the RO denied the 
Veteran's claim of service connection for acute prostatitis; 
the same month Veteran was notified of this decision and 
apprised of his appellate rights; the Veteran did not file a 
timely notice of disagreement to this decision and the RO's 
determination became final.  

8.  The evidence added to the record since the October 1994 
decision denying the Veteran's claim of service connection 
for acute prostatitis is cumulative and redundant of that 
previously on file and does not, when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim or otherwise raise a 
reasonable possibility of substantiating the claim.

9.  In an October 2002 rating decision, the RO denied the 
Veteran's claims of service connection for shortness of 
breath, hearing loss, weakness, forgetfulness/depression, a 
skin rash (keratosis pilaris), and headaches; the Veteran 
filed a timely notice of disagreement with these 
determinations, and the RO issued a statement of the case 
dated in August 2003; however, the Veteran did not file a 
timely substantive appeal and the RO's determination became 
final.  
10.  The evidence added to the record since the October 2002 
decision denying the Veteran's claims of service connection 
for shortness of breath, hearing loss, weakness, 
forgetfulness/depression, a skin rash (keratosis pilaris), 
and headaches is cumulative and redundant of that previously 
on file and does not, when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claims or otherwise raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent initial 
compensable evaluation for tinea versicolor prior to October 
26, 2007, are met, 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including 
Diagnostic Code 7806 (2009).

2.  The criteria for the assignment of a rating in excess of 
30 percent beginning on October 26, 2007, for the service-
connected skin rash, diagnosed as tinea versicolor, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including 
Diagnostic Code 7806 (2009).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for service-connected chronic fatigue 
syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.88b 
including Diagnostic Code 6354 (2009).    

4.  The criteria for a disability rating in excess of 20 
percent for cervical myositis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Codes 5003, 5021, 5239 (2009).

5.  The medical evidence is against a finding that the 
Veteran has fibromyalgia or a liver disability due to disease 
or injury that was incurred in or aggravated by service; nor 
may such disabilities be presumed to have been incurred in 
service; nor are they proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006) and as revised by 71 Fed. 
Reg. 52744-52747, 3.317 (2009).  

6.  Following the final October 1994 RO decision denying 
service connection for acute prostatitis, new and material 
evidence has not been submitted to reopen the claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2009).  

7.  Following the final October 2002 RO decision denying 
service connection for shortness of breath, hearing loss, 
weakness, forgetfulness/depression, a skin rash (keratosis 
pilaris), and headaches, new and material evidence has not 
been submitted to reopen the claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the 
Board notes that the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

In this Veteran's case, in letters dated in July 2002, 
February 2003, April 2004, March 2006, September 2007, July 
2008, and March 2009, VA provided the Veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
including new and material evidence required to reopen the 
previously denied claims of entitlement to service 
connection, and including notice that a disability rating and 
effective date will be assigned if the claims are allowed.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was also generally notified of the types of evidence VA would 
assist him in obtaining and informed that he should send 
information or evidence relevant to the claims to VA.  In 
addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the Veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
Veteran's claims for higher initial disability ratings for 
his service-connected skin rash and chronic fatigue syndrome; 
and under the circumstances, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Here, the Board also notes that the Veteran's claim for an 
earlier effective date is a downstream issue from his claim 
of entitlement to a higher evaluation for his skin rash 
disability.  In this regard, the Board notes that VA awarded 
a higher evaluation of 30 percent for the Veteran's skin 
rash, and the Veteran subsequently filed a notice of 
disagreement arguing he warranted an earlier effective date 
for the increased rating.  In these type of circumstances, VA 
is not required to issue a new VCAA letter.  VAOPGCPREC 8-
2003.  The provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case if the disagreement is not 
resolved.  In this regard, the Board notes that the RO issued 
a statement of the case dated in February 2009.

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  Specifically, 
the information and evidence associated with the claims file 
consists of service treatment records, post-service medical 
and treatment records, multiple VA examinations, and 
statements of the Veteran and his representative in support 
of the claims 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II  Claims for increased ratings.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

A.  Skin rash, diagnosed as tinea versicolor.

In this case, the record shows that the Veteran's claim to 
reopen a previously denied claim of entitlement to service 
connection of a skin condition was received on December 31, 
2003.  In November 2004, the Veteran was granted service 
connection for skin, rash, diagnosed as tinea versicolor, 
with a noncompensable evaluation effective December 31, 2003.  
The Veteran appealed the evaluation, and in April 2008, the 
evaluation was increased to 30 percent disabling, effective 
October 26, 2007, the date of the VA examination indicating a 
worsening disability.

In this case, the Veteran's service-connected skin rash, 
diagnosed as tinea versicolor, is currently evaluated as 
noncompensable from December 31, 2003 to October 25, 2007, 
and as 30 percent disabling beginning on October 26, 2007 
under Diagnostic Code 7806.  

Diagnostic Code 7806, for the evaluation of dermatitis or 
eczema, provides that, if the skin condition covers an area 
of less than 5 percent of the entire body or exposed areas 
affected, and no more than topical therapy is required during 
the past 12-month period, a noncompensable rating is 
warranted.  If at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent under the revised criteria is warranted 
when the condition covers an area of more than 40 percent of 
the entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. 
§ 4.118.  

The medical evidence in this case consists primarily of 
outpatient treatment records and VA examinations dated in May 
2004, October 2007, and November 2008.

The May 2004 VA examination indicated that the Veteran had a 
history of an itchy rash since 1991, that started after the 
Gulf War.  The rash was noted to be recurrent and improved 
with the use of oral ketoconazole.  The Veteran reported that 
the rash was progressive and that he has this condition 9 -10 
months per year.  The rash was noted to be located on the 
neck and upper trunk, with hypopigmented scaling macules 
covering about 5% of the skin.  The Veteran was treated with 
Selsun lotion 2.5%.  The examiner indicated no scarring.  The 
Veteran was diagnosed with tinea versicolor.  

In October 2004, the May 2004 examiner submitted an addendum 
to his previous report, but this addendum did not address the 
Veteran's symptoms.

In October 2007, the Veteran was again examined by VA.  The 
Veteran's medical history was noted for the record.  The 
Veteran complained of recurrent itchy, pustular lesions in 
the abdomen and extremitities for many years.  The Veteran 
was noted to be treated with Lotrisone cream twice daily, 
Loratadine 10 mgs. daily.  The Veteran reported 52 episodes 
per year.  The Veteran's skin condition was indicated to be 
located on his back and arms, and there were hypopigmented, 
slightly scaling patches.  No exposed skin was noted to be 
affected; 20% of the entire skin was indicated to be 
affected.  In addition, there were erythematous follicular 
papules located on the Veteran's thigh.  Less that 1% of the 
skin was noted to be affected.  The Veteran was diagnosed 
with tinea versicolor and folloculitis.  

The Veteran was again afforded a VA examination in connection 
with his condition in November 2008.  The examiner indicated 
that the Veteran's claims file had been reviewed in 
connection with the examination and report.  The examiner 
indicated that the condition started as something similar to 
papules that itch a lot and continued increasing in extension 
from the truck and back to the face, behind the ears and 
genital area.  The examiner noted that the Veteran has been 
treated for his tinea versicolor with Betamethasone 
dipropionate 0.05% and Clotrimazole 1% cream in the past 12 
months.  The Veteran also reported one occasion where he was 
treated with Ketoconazole for one week.  Upon examination, 
the Veteran was noted to have areas of hyperpigmented lesions 
with irregular borders and whitish scaling in the anterior 
chest wall, back area, both shoulders, buttocks, and genital 
area.  He indicated that his lesions then disappeared.  The 
Veteran was diagnosed with tinea versicolor, tinea corporis, 
and tinea cruris.  

Based on the foregoing, the Board finds that a 10 percent 
evaluation is warranted prior to October 26, 2007, but an 
evaluation in excess of 30 percent on and after October 26, 
2007, for the service-connected skin rash is not warranted.  
The medical evidence in this case, specifically the 2004 VA 
skin examination, shows that the Veteran's condition prior to 
October 26, 2007 was affecting at least 5 percent, but less 
than 20 percent, of the entire body.  Therefore, a 10 percent 
rating, but no higher, is warranted for that period.  
However, there is no evidence warranting a 30 percent rating 
during that period as there is no indication that the rash 
affected 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.

In addition, from October 26, 2007, the medical evidence does 
not show that the Veteran's disability covers an area of more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, nor did the Veteran's condition require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past twelve-month period.  Therefore, a rating higher than 30 
percent is not warranted for that period.

B.  Chronic fatigue syndrome.

Next, the Veteran contends that he should receive a higher 
evaluation for his service-connected chronic fatigue 
syndrome.  Diagnostic Code 6354 provides ratings for Chronic 
Fatigue Syndrome (CFS). Diagnostic Code 6354 provides that 
CFS includes debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms.  A 20 percent 
rating is assigned for signs and symptoms of CFS that are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent rating is assigned for signs 
and symptoms of CFS that are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level, or the signs and symptoms wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.  A 60 percent 
rating is assigned for signs and symptoms of CFS that are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent rating is assigned for signs and symptoms of 
CFS that are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  A Note to Diagnostic Code 
6354 provides that, for the purpose of rating CFS, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b. 

The medical evidence in this case consists of medical 
treatment records and VA examinations dated in February 2003, 
March 2006, and November 2008.  The Veteran was first 
examined by VA in February 2003.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection 
with the examination and report.  The Veteran reported that 
he had been diagnosed with chronic fatigue syndrome since 
approximately 1996 by the Rheumatology service.  The Veteran 
had complaints of muscular pain and fatigue.  He reported 
that at times he needed help getting out of bed.  The Veteran 
reported acute bouts lasting approximately one week at a 
time.  The Veteran also reported periods of low grade fever 
and flu-like symptoms for periods of two to three days.  The 
Veteran noted headaches and migratory joint pain, especially 
in the lower extremities, knees and ankles.  The Veteran also 
noted that he had been in treatment for depression and sleep 
disturbance.  After examination, the Veteran was diagnosed 
with chronic fatigue syndrome, idiopathic peripheral 
neuropathy, and irritable bowel syndrome.  

The Veteran was again examined by VA in March 2006.  The 
Veteran reported generalized weakness and fatigue taking out 
more than 50 percent of his average daily activities.  The 
Veteran reported weakness that sometimes renders him unable 
to get out of bed.  The examiner noted that the Veteran had 
several muscle biopsies with unremarkable results and EDX 
that showed peripheral neuropathy.  The Veteran also had 
chemical laboratory work showing abnormal results in aldolase 
levels and CPK levels.  The Veteran reported that, prior to 
his disability, he was very active and was able to perform 
drills without any problems and with good qualifications.  
The Veteran reported symptoms of low grand fever lasting for 
less than 24 hours and non-exudative pharyngitis.  The 
Veteran also noted having periods of fatigue lasting more 
than 20 hours after exercise or work.  He indicated that when 
this happens, he cannot get out of bed.  The Veteran reported 
headaches that were different than prior to his disability, 
and migratory joint pain.  He also indicated symptoms of 
depression and anxiety, for which he receives medication.  
The Veteran was noted to meet the criteria for chronic 
fatigue syndrome.  The examiner indicated that the Veteran 
worked at the US Post Office, but was affected by 
absenteeism.  He was also indicated to be unable to perform 
household chores or leisure activities, including running, 
basketball, golf, or baseball, that he could do prior to his 
disability.   The Veteran reported incapacitating episodes, 
landing him in bed for two to three days at times.  The 
Veteran was also noted to be taking continuous medication for 
his disability, but that this was a limited efficiency.  
After examination, the Veteran was diagnosed with chronic 
fatigue syndrome.  

Finally, the Veteran was afforded a VA examination for his 
chronic fatigue syndrome dated in November 2008.  The 
examiner stated that chronic fatigue syndrome was an illness 
characterized by debilitating fatigue and several flu-like 
symptoms.  The Veteran's symptoms were indicated to be low 
grade fever, generalized muscle aches and weakness, fatigue 
lasting 24 hours or longer after exercise, headaches 
different from premorbid state, and migratory joint pains.  
The Veteran was also noted to have depression and sleep 
disturbance.  The Veteran was noted to be able to take care 
of himself and he was noted to work at the Post Office.  The 
Veteran reported debilitating fatigue that was constant or 
nearly so, and that his symptoms would wax and wane.  No 
cognitive symptoms were indicated and no other symptoms were 
reported.  After examination, the Veteran was diagnosed with 
chronic fatigue syndrome.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent disabling for chronic fatigue syndrome 
is not warranted in this case.  In order to warrant a higher 
evaluation under Diagnostic Code 6354 the condition must be 
productive of for signs and symptoms of CFS that are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or the signs and symptoms 
wax and wane, resulting in periods of incapacitation of at 
least four but less than six weeks total duration per year.  
The VA examinations of record in this case indicate that the 
Veteran's activity is restricted, but the preponderance of 
the medical evidence does not indicate restriction of routine 
daily activities to 50 to 75 percent of the pre-illness 
levels.  In addition, while the Veteran noted times when he 
needed bed rest for two to three days at a time, the medical 
evidence does not indicate periods of incapacitation of at 
least four but less than six weeks total duration per year.  
Based on the foregoing, a higher initial evaluation for 
chronic fatigue syndrome is not warranted in this case. 

C.  Cervical myositis.

In this case, the Veteran's cervical myositis is currently 
evaluated as 20 percent disabling under Diagnostic Code 5021-
5239.  

Diagnostic Code 5021 provides that myositis will be rated on 
limitation of motion of the affected part, as arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003 which provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved (DC 5200 
etc).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

The medical evidence in this case consists of post-service 
medical records and VA examinations dated in June 2004 and 
November 2008.

The June 2004 VA examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination and 
report.  The Veteran reported complaints of pain with 
radiation to the trapezius muscles and upper back associated 
with a left shoulder pain with occasional loss of strength.  
The Veteran also reported mid back pain with radiation to the 
lower back associated with frequent numbness of the legs and 
muscle pain in the lower extremities.  The Veteran was noted 
to take medication for temporary pain control.  During the 
past year, the Veteran was noted to have three or four acute 
flare-ups of pain which caused functional impairment and 
lasted three to four days.  He was indicated to have lost 10 
days from work due to severe acute cervicodorsal pain.  Upon 
examination, range of motion testing revealed forward flexion 
of 0-40 degrees, extension of 0-30 degrees, left and right 
lateral flexion of 0-40 degrees each , and left and right 
lateral rotation of 0-60 degrees each.  The examiner noted 
that the Veteran was additionally limited by pain following 
repetitive use of the cervical spine, but he was not 
additionally limited by fatigue, weakness or lack of 
endurance following repetitive use on examination.  The 
examiner also stated that there was palpable cervical and 
trapezius spasm, but no weakness of the upper extremities and 
hands.  There was tenderness to palpation of the cervical 
paravertebral muscles and trapezius muscles.  The examiner 
stated that there were no postural abnormalities of the 
cervical spine and no fixed deformities.  The Veteran was 
diagnosed with trapezius and dorsal myositis.

The Veteran was again examined by VA in November 2008.  The 
Veteran was noted to have pain at the cervical area radiating 
to trapezius and uppers.  Duration was indicated to be 3-4 
hours per day with a shock like quality.  The Veteran 
reported that he has flare-ups of pain weekly lasting several 
hours, aggravated by overhead activities and alleviated by 
medication.  Upon examination, range of motion testing 
revealed forward flexion of 0-30 degrees (with pain in the 
last 10 degrees), extension of 0-30 degrees (with pain in the 
last 10 degrees), left and right lateral flexion of 0-25 
degrees each (with pain in the last 10 degrees), and left and 
right lateral rotation of 0-50 degrees each (with pain in the 
last 10 degrees).  While pain was noted on repeated range of 
motion testing, the examiner stated that there was no 
weakness or fatigue noted after repetition.  Tenderness and 
spasms were indicated at cervical PVM.  The examiner found no 
postural deformities or fixed deformities (ankylosis) upon 
examination.  The Veteran was diagnosed with cervical strain 
(trapezius myositis).  

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent is not warranted for the Veteran's 
cervical myositis.  Under the general formula for evaluating 
conditions of the spine, a higher evaluation requires forward 
flexion of the cervical spine 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  In this case, the 
medical evidence does not indicate these symptoms in this 
case.  A higher evaluation for myositis is therefore not 
warranted in this case.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted. The Veteran 
was noted to have pain in connection with his condition, as 
noted above.  But the medical evidence does not indicate that 
the Veteran's disability otherwise has demonstrated 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination.  The Board concludes that a 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.  See also 38 C.F.R. § 
4.7.

D.  Extraschedular analysis.

The record does not establish that the schedular criteria are 
inadequate to evaluate the service-connected disabilities so 
as to warrant assignment of a higher rating on an 
extraschedular basis.  In this regard, the Board notes that 
there is no showing that any of the disabilities has resulted 
in marked interference with employment.  In addition, there 
is no showing that the disabilities have necessitated 
frequent periods of hospitalization or have otherwise 
rendered impractical the application of the regular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

E.	TDIU consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record as the 
evidence of record fails to show that the Veteran is 
unemployable. 

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, while the Veteran meets the numerical criteria 
set forth above, the Veteran's medical records, specifically 
his November 2008 VA examination report, indicate that the 
Veteran is employed with the U.S. Postal Service.  Therefore, 
the Board finds that no further consideration of a TDIU is 
warranted.  

III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Veteran contends that he has fibromyalgia and liver 
conditions that are due to his service or are resulting from 
an undiagnosed illness.  

In this regard, the Board notes that service connection may 
be established for a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011, and which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances. The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection. 38 C.F.R. § 
3.317(a)(2)(i).

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf Veteran" means a Veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence in this case consists of the Veteran's 
service records, post-service treatment records and VA 
examinations.  

With respect to the Veteran's Fibromyalgia claim, the Veteran 
was afforded a VA examination dated in February 2003.  The 
Veteran had complaints of muscle aches and pains, including 
in his legs, knees and ankles.  The Veteran reported 
unexplained fatigue and sleep disturbance, as well as 
complaints of irritable bowel syndrome, depression and 
anxiety. The Veteran also reported muscle aches and pains 
involving mostly the left superior trapezius, left lumbar 
paravertebral, and left gastrocnemius muscles.  On 
examination, the examiner found no trigger points, but tender 
points at the above-mentioned muscles.  After examination, 
the examiner stated that the Veteran did not meet the 
criteria for fibromyalgia.   

With respect to the Veteran's liver claim, the Veteran was 
noted in an April 1994 VA examination to have mild, diffuse, 
parenchymal liver disease.  Since that time, however, the 
Veteran's medical records do not contain a diagnosis of any 
liver disability.  Rather, the records indicate that the 
Veteran has fatty liver.  Specifically, a CT scan of the 
liver dated in November 1999 indicated extensive fatty 
infiltration of the liver.  

Based on the foregoing, the Board finds that the Veteran does 
not have diagnosis of fibromyalgia or a current liver 
disability.  In addition, the Veteran's primary complaints in 
connection with his fibromyalgia claim are the same symptoms 
used to diagnose his service-connected chronic fatigue 
syndrome and cervical myositis.  The Board notes that, to the 
extent that a disability can be attributed to any known 
clinical diagnosis, service connection based on an 
undiagnosed illness is not available.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).  This rules out presumptive service 
connection on the basis of an undiagnosed illness for the 
Veteran's symptoms that underlie his diagnosis of chronic 
fatigue syndrome and cervical myositis.  As noted above, the 
Veteran has already been service-connected for these 
disabilities.

In addition, while the Veteran has not been diagnosed with a 
liver condition, he has been noted to have fatty liver.  
Fatty liver, however, is a symptom of a potential condition 
and is not a disability in itself for VA purposes.  See 
38 C.F.R. § 3.303(c) (congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation).  In addition, fatty liver 
is not included in the list of 13 signs or symptoms that may 
be manifestations of undiagnosed illness under 38 C.F.R. 
§ 3.317(b).

Based on the foregoing, the Board finds that service 
connection for fibromyalgia and a liver disability is not 
warranted in this case.  The Veteran has not been diagnosed 
with such conditions.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (without a current diagnosis, a claim for 
entitlement to service connection cannot be sustained).  

While the Veteran may feel that his conditions are related to 
his service, as a lay person the Veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

IV.  New and material evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.302, 20.1100; see also Hayslip v. 
Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, the Board finds that new and 
material evidence sufficient to reopen the Veteran's claims 
of service connection for history of acute prostatitis, 
shortness of breath, hearing loss, weakness, 
forgetfulness/depression, keratosis pilaris, and headaches 
has not been received.  

With respect to the acute prostatitis claim, the evidence 
submitted after the final October 1994 RO decision consists 
of medical treatment records and VA examinations dated in 
February 2003 and March 2006.  These medical records note the 
Veteran's history of acute prostatitis in 1981.  In addition, 
the Veteran's treatment records and the March 2006 VA 
examination note continued diagnoses of chronic prostatitis.  
The Veteran's medical records, however, do not record ongoing 
treatment for this condition.  Rather, these records indicate 
that the diagnosis is moved forward without actual treatment 
being afforded the Veteran regarding prostatitis.  In 
addition, the February 2003 VA examination indicates a 
diagnosis of prostatitis by history, treated, resolved.  The 
Board also notes that the Veteran's medical records dated 
after October 1994 do not indicate that any current 
prostatitis is related to the Veteran's military service.  

With respect to the Veteran's claims for shortness of breath, 
hearing loss, weakness, forgetfulness/depression, a skin rash 
(keratosis pilaris), and headaches, the evidence submitted 
after the October 2002 decision denying the claims consists 
of medical treatments and VA examinations in connection with 
the Veteran's various claims.  In this regard, the Board 
notes that the Veteran has ongoing diagnoses of conductive 
hearing loss, depression, and headaches.  Since October 2002, 
while there have been several VA skin examinations, the 
Veteran has not been diagnosed with keratosis pilaris.  
Rather, the Veteran has been consistently diagnosed and 
treated for tinea versicolor, for which the Veteran is 
service-connected.  There is also no evidence of ongoing 
problems with shortness of breath, weakness, or forgetfulness  
(except in connection with the Veteran's service-connected 
chronic fatigue syndrome).  

With respect to the Veteran's headache claim, the Board notes 
that the Veteran was afforded a VA examination dated in June 
2004 with an addendum dated in October 2004.  After 
examination, the Veteran was diagnosed with chronic, 
recurrent, mixed-type headaches, tensional and migrainous.  
No nexus opinion was offered in the June 2004 examination 
report.  In an October 2004 addendum, the examiner was 
specifically asked about the etiology of the Veteran's 
headaches.  The examiner, however, and did not link this 
condition to his military service.  Rather, the examiner 
indicated that the headaches were due to tension that could 
be the result of anything in the Veteran's life.  The Board 
also notes that a March 2006 VA examination indicated that 
headaches were a symptom of chronic fatigue syndrome.   

Based on the foregoing, the medical evidence in the record is 
insufficient to reopen the Veteran's previously denied 
claims.  The Veteran's medical records indicate continued 
treatment for his conditions at best.  The Board notes, 
however, that records related to continued treatment are 
generally insufficient to reopen a claim for service 
connection.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 
Vet. App. 59, 62 (1993) (medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing other crucial matters, such as medical 
nexus, does not constitute new and material evidence).  

In addition, the Board notes that the Veteran's statements in 
connection with the claims do not support reopening of his 
claims.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain, but as 
a layperson, the Veteran is not competent to offer medical 
opinions.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also, Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

In this case, the information added to the record since 
October 1994 and October 2002, respectively, is cumulative, 
at best, of the evidence previously considered by the RO and 
does not relate to unestablished facts necessary to 
substantiate the claims and, therefore, does not raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156.  

Consequently, lacking new and material evidence, the claims 
of service connection for acute prostatitis, shortness of 
breath, hearing loss, weakness, forgetfulness/depression, 
keratosis pilaris, and headaches are not reopened.  


ORDER

An initial 10 percent evaluation from December 31, 2003 to 
October 25, 2007, for service-connected skin rash, diagnosed 
as tinea versicolor, is warranted.  To this extent only, the 
issue on appeal is granted.  

An initial evaluation in excess of 20 percent for chronic 
fatigue syndrome is denied.

An evaluation in excess of 20 percent for trapezes and dorsal 
myositis, claimed as cervical injury, is denied.

Service connection for fibromyalgia, to include as due to an 
undiagnosed illness, is denied. 

Service connection for a liver disability, to include as due 
to an undiagnosed illness is denied.

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for acute 
prostatitis, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for 
shortness of breath, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for hearing 
loss, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for 
weakness, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for 
forgetfulness and depression, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for 
keratosis pilaris, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for 
headaches, the appeal is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


